IN THE SUPREME COURT OF TEXAS
                                           NO. 20-0290

                                AEROTEK, INC., PETITIONER

                                                V.

 LERONE BOYD, MICHAEL MARSHALL, JIMMY ALLEN, AND TROJUAN CORNETT,
                          RESPONDENTS

                                    ON PETITION FOR REVIEW

ORDERED:

         1.     Petitioner’s motion to stay discovery and trial court proceedings, filed April 10,
2020, is granted. All trial court proceedings in Cause No. DC-18-00907, styled Lerone Boyd,
Michael Marshall, Jimmy Allen, and Trojuan Cornett v. Beck Company d/b/a Beck Group,
HCBeck Holdings, Ltd., Aerotek, Inc., JR Butler, Inc., ML Holdings Company Crane Group,
LLC, CSI Acquisition Company, LLC d/b/a Crane Servs. Inc., Morgan Patnode, and Mitchell
West, in the 95th District Court of Dallas County, Texas, are stayed pending further order of this
Court.


         Done at the City of Austin, this December 11, 2020.



                                             BLAKE A. HAWTHORNE, CLERK
                                             SUPREME COURT OF TEXAS

                                             BY CLAUDIA JENKS, CHIEF DEPUTY CLERK